UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6865


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUINTON KEITH SALLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-00620-PMD-1; 2:12-cv-03010-PMD)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quinton Keith Salley, Appellant Pro Se. Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quinton      Keith       Salley       seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion and denying reconsideration.                               The orders are

not    appealable       unless      a    circuit           justice    or    judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability           will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this    standard       by

demonstrating         that     reasonable            jurists       would     find       that     the

district       court’s      assessment      of        the    constitutional             claims    is

debatable      or     wrong.        Slack    v.       McDaniel,       529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and     that        the    motion    states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Salley has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense       with    oral      argument         because       the        facts       and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3